By the Court.
Lumpkin, J.,
delivering the opinion.
Melissa C. Brazelton is the daughter of Hardy Howard and the widow of Gustavus V. Brazelton. Gustavus V. Brazelton is dead, and Walter R. Webster, who administered upon his estate, proposes to sell a negro woman, as the property of his intestate. Melissa C. Brazelton files her bill to prevent the sale, alleging that the deed of gift made by her father to her, and which, by operation of law, vested the property in her husband, was not drafted so as to speak the pure intention of the donor, and praying that it may be reformed.
Webster himself was the scrivener. The instrument conveys the slave to Mrs. Brazelton and her heirs, and the writer supposed that it vested a separate estate in Mrs. Brazelton and her children. The proof, however, satisfactorily shows that it was the understanding and purpose of the parties to protect the property from the marital rights of the husband. It is apparent that the Mr. Webster, the draftsman, so thought, and this is inferrable, not only from the words of the paper — -“to Mrs. Brazelton and her heirs” — but after the death of Brazelton he had no inventory made of this negro. And that is not all. He gave her' in to the tax receiver as the agent of Mrs. Brazelton, and not as the .administrator of her husband. The two Howards — father and son— swear positively to the mistake, and all the circumstances corroborate their testimony. Upon the proofs submitted, the jury decreed for the complainant. The Circuit Judge refused to grant a new trial, and, we think, rightfully.
*289JUDGMENT.
Whereupon, it is considered and adjudged by the Court,, that the judgment of the Court below be affirmed.